DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that Kawasumi does not disclose the self-adhesive prepreg composition of claim 1.  This is not found persuasive because Kawasumi discloses laminating elastic layer #12 which includes a thermosetting resin to the fiber reinforced resin layer #11 which includes prepreg sheets ([0033] of Kawasumi) and which has a thermosetting resin sprayed thereon ([0054] of Kawasumi).  Kawasumi also discloses laminating a nonwoven fabric on the surface of the fiber reinforced resin layer #11 on which elastic layer #12 is to be laminated ([0043] of Kawasumi).  Kawasumi therefore discloses a base prepreg layer partially impregnated (i.e., by the thermosetting resin sprayed thereon) with a thermosetting resin (fiber reinforced resin layer #11) and an adhesive layer including a nonwoven fabric laminated on the base prepreg and a thermosetting resin composition (elastic layer #12 and nonwoven fabric) as recited in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mortimer et al. (U.S. Patent Application Publication No. 2012/0301665 A1, cited in IDS submitted September 23, 2019).
Regarding claim 1, Mortimer discloses a self-adhesive prepreg ([0045] of Mortimer, face sheets comprising uncured prepreg material combined with open-structured sheet; [0027] of Mortimer, prepreg sheets are self-adhesive prepregs) comprising: a base prepreg including reinforcing fibers ([0022] of Mortimer, face sheets are prepreg sheets comprising a fiber structure pre-impregnated with curable resin), and a thermosetting resin composition (I) that is partially or entirely impregnated into a reinforcing fiber layer that is formed of the reinforcing fibers ([0022] of Mortimer, prepreg face sheets impregnated with thermosetting resin and curing agent); and an adhesive layer including a nonwoven fabric that is laminated on at least one surface of the base prepreg so as to be integrated with the base prepreg (Abstract of Mortimer, panel comprises open-structured sheet between face and core; [0038] of Mortimer, open-structured sheet allows resin to pass through and contact with a face of core material on opposite side; [0039] of Mortimer, open-structured sheet can be random spunlaced or laid scrim which are non-woven fabrics; impregnated open-structured sheet is therefore an adhesive layer including a nonwoven fabric), and a thermosetting resin composition (II) that is laminated on a surface of the nonwoven fabric so as to be integrated with the nonwoven fabric ([0038] of Mortimer, open-structured sheet allows resin from face sheet to pass through and contact with core material on opposite side; [0022] of Mortimer, prepreg face sheets impregnated with thermosetting resin; resin impregnated into open-structured sheet is therefore a thermosetting resin).
Regarding claim 3, Mortimer discloses that each of the thermosetting resin composition (I) and the thermosetting resin composition (II) is an epoxy resin composition ([0038] of Mortimer, open-structured sheet allows resin from face sheet to pass through and contact with core material on opposite side; resin impregnated into open-structured sheet is therefore the same as the resin of the face sheet; [0032] of Mortimer, prepreg resin is epoxy).
Regarding claim 4, Mortimer discloses that the thermosetting resin composition (I) and the thermosetting resin composition (II) have the same composition ([0038] of Mortimer, open-structured sheet allows resin from face sheet to pass through and contact with core material on opposite side; resin impregnated into open-structured sheet is therefore the same as the resin of the face sheet).
Regarding claim 6, Mortimer discloses that the nonwoven fabric has a mass per unit area of 10 to 50 g/m2 ([0042] of Mortimer, open-structured sheet has areal weight of 10-30 g/m2).
Claim 5 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mortimer as evidenced by Shiffler et al. (U.S. Patent No. 6,579,391 B1)
Regarding claim 5, Mortimer does not specifically disclose that the nonwoven fabric has a 10%-extension load of 35 N or less.  Mortimer, however, discloses that the fabric can be a spunlaced scrim ([0039] of Mortimer) of polyester fibers ([0041] of Mortimer) having an areal weight as low as 4 g/m2 ([0042] of Mortimer).  Shiffler discloses spunlaced polyester fabrics having an areal weight of 50 g/m2 (4:23-24, 4:47-50 of Shiffler).  According to Shiffler, these fabrics had a load at 10% extension of well under 35 N (FIG. 2 of Shiffler).  Moreover, these fabrics had a load at 10% elongation of about 12 N or less, even when including a binder (FIG. 2 of Shiffler).  Since the 50 g/m2 spunlaced polyester fabrics of Shiffler exhibited 10%-extension loads of well under 35 N, the fabrics of Mortimer, which have much lower areal weights, would necessarily also have 10%-extension loads of 35 N or less since lower areal weight fabrics would have lower load at elongation than higher areal weight fabrics.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer.
Regarding claim 2, Mortimer does not specifically disclose that the base prepreg (i.e., prepreg face sheet) contains the thermosetting resin composition (I) by 30 to 50% by mass.  Mortimer, however, discloses that the prepreg face sheet contains at least 42% by weight of thermosetting resin ([0023] of Mortimer).  Mortimer therefore clearly teaches a thermosetting resin content range (i.e., at least 42 wt.%) that overlaps with that recited in claim 2 (i.e., 30 to 50% by mass) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of Loctite (Loctite EA 7000 Aero Epoxy Film Adhesive Technical Process Bulletin, Nov. 2015).
Regarding claim 7, Mortimer does not specifically disclose that the thermosetting resin composition (II) has a mass per unit area of 100 to 300 g/m2.  Loctite, however, discloses an epoxy film adhesive for bonding prepreg sheets to a honeycomb core (pg. 3, Table 2 of Loctite).  According to Loctite, the film adhesive includes a non-woven polyester scrim and has a weight of 146-391 g/m2 (pg. 1, Table, Typical Technical Data for Loctite EA 7000 Aero).  Loctite discloses that such resin impregnated scrim layers provide excellent performance in composite bonding (pg. 1, Introduction of Loctite).  While the weight of the scrim in Loctite is not disclosed, Mortimer discloses using open-structured fabrics (i.e., scrims) having areal weights of 4-50 g/m2 ([0042] of Mortimer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the impregnated scrim in the prepreg laminate of Mortimer with a total weight (i.e., resin and scrim) of 146-391 g/m2 as taught by Loctite since Loctite establishes that such resin impregnated scrim layers provide excellent performance in composite bonding (pg. 1, Introduction of Loctite).  Since Mortimer discloses using open-structured fabrics (i.e., scrims) having areal weights of 4-50 g/m2 ([0042] of Mortimer), the resin areal weight in the impregnated scrim layer (i.e., total areal weight minus fabric areal weight) would be 96-387 g/m2.  Mortimer and Loctite therefore suggest a resin content range for the scrim layer (i.e., 96-387 g/m2) that overlaps with that recited in claim 7 (i.e., 100 to 300 g/m2) which would render the claimed resin content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of Grob et al. (U.S. Patent Application Publication No. 2008/0233344 A1).
Regarding claim 8, Mortimer does not specifically disclose that, in the adhesive layer, the thermosetting resin composition (II) concentrates on a side of a surface of the adhesive layer opposite to a surface thereof that is in contact with the base prepreg.  Mortimer, however, discloses laminating the prepreg to a honeycomb core ([0048] of Mortimer).  Grob discloses a component comprising a composite laminate component (FIGURE, [0044] of Grob, interior and exterior laminates #2, #3) bonded to a honeycomb core #4 (FIGURE, [0045] of Grob, honeycomb core #4).  Grob discloses coating the exterior and interior laminates with a connection resin #7 identical to the matrix material of the composite of the interior and exterior laminates ([0047] of Grob).  According to Grob, the connection resin layer moves along the walls of the honeycomb and forms a fastening meniscus therewith ([0004] of Grob).  As a result, the gluing surface is enlarged considerably and the stability is increased ([0009] of Grob).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a resin rich layer on the side of the scrim opposite the prepreg layer in the composite facing sheet of Mortimer.  One of skill in the art would have been motivated to do so in order to provide a resin layer adjacent the honeycomb which can forms a fastening meniscus with the walls of the honeycomb thereby enlarging the gluing surface and increasing the stability of the panel as taught by Grob ([0009] of Grob).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746